Petition for Writ of Mandamus Denied and Memorandum Opinion filed
June 23, 2015.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00500-CV



    IN RE HAVEN CHAPEL UNITED METHODIST CHURCH, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              149th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 62845

                         MEMORANDUM OPINION

      On June 9, 2015, relator Haven Chapel United Methodist Church filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relator asks this Court to
compel the Honorable Terri Holder, presiding judge of the 149th District Court of
Brazoria County, to: (1) vacate the trial court’s grant of summary judgment against
relator; (2) vacate the trial court’s grant of declaratory judgment in favor of
Brazoria County; and (3) vacate the trial court’s Rule 91a dismissal of relator’s
religious discrimination cause of action.

      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




                                            2